Citation Nr: 0503491	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury, including headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1974.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that found new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for residuals of a head injury, including 
headaches.  

The veteran originally requested a hearing before the Board.  
However, he has withdrawn his request for a hearing in 
January 2003.  See 38 C.F.R. § 20.702(e) (2004).  


FINDINGS OF FACT

1.  In March 2001, the RO denied reopening a claim for 
entitlement to service connection for a head injury with 
headaches.  The veteran was notified of this letter and of 
his appellate rights by letter dated April 16, 2001.  He did 
not appeal.  

2.  Evidence associated with the claims file since the March 
2001 rating decision, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a head injury including 
headaches, or raise a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision denying reopening the 
claim for entitlement to service connection for a head injury 
with headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has not been received, and the 
claim for service connection for residuals of a head injury, 
including headaches, may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of a head injury.  In September 1972, the veteran 
complained of being sleepy and weak, and was given aspirin 
for his headache.  He also received outpatient treatment in 
January 1973 for a migraine headache and in June 1973 for 
dizziness and headache, when he "appear[ed] to have [a] 
sinus headache."  

In July 1990, the veteran claimed service connection for 
residuals of a head injury.  He said that he was indirectly 
hit between the eyes with a helmet and had been suffering 
from severe headaches since the incident.  The veteran named 
witnesses to the incident.  The RO denied service connection 
for residuals of a head injury, including headaches, in a 
July 20, 1990 rating decision.  The veteran did not appeal.

In March 2000, the veteran requested "reevaluation" of his 
head injury.  In a letter dated that same month, the RO 
notified him that by means of a letter dated March 7, 1991, 
he had been notified that service connection for a head 
injury was denied, that he did not appeal, and that the prior 
decision was final.  Unfortunately, a copy of the March 7, 
1991, letter is not associated with the claims folder.  

Thereafter, in March 2001 the RO denied service connection 
for head injury with headaches, on the basis that new and 
material evidence had not been submitted.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated April 16, 2001.  He did not appeal.

In December 2001, the veteran again requested to reopen his 
claim for service connection for residuals of a head injury.  
He said that he was hit in the head with a helmet and now had 
puffiness around his forehead and eye, as well as headaches.   
In January 2002, he added that he "continually put ice packs 
on [his] forehead to [alleviate] the pain."  

Evidence associated with the veteran's claim to reopen 
includes VA outpatient treatment records dated from April 
2000 to November 2002.  There is also an examination report 
from QTC Management, Inc., dated in May 2002.  Although the 
veteran gave a prior medical history of chronic headaches in 
November 2002, the records do not show diagnoses of any 
residuals of a head injury.  He was also seen for shoulder 
and neck pain that was diagnosed as musculoskeletal pain 
syndrome with history of cervical spondylosis and 
osteoarthritis.  

In August 2002, the veteran stated that he "was hit in the 
head with a helmet and was knocked unconscious until [he] 
woke up in the medical facilities in boot camp."  He said 
that he was "sent to the medical center in Camp Pendleton in 
San Diego," and listed four individuals as his witnesses.  
The record does not contain any contact information about 
these individuals or any supporting statements from them.  

II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2002.  The veteran was 
told of the requirements to successfully reopen the claim and 
to establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records identified by the veteran.  The veteran has 
not indicated the existence of additional relevant records 
that the RO failed to obtain.  The veteran has provided 
partial information about individuals who allegedly witnessed 
his claimed head injury, but has neither offered supporting 
statements from those individuals nor provided sufficient 
information that would allow VA to assist him in securing 
additional information.  Thus, VA has assisted the veteran to 
the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, VA was not under an obligation to have 
the veteran examined because the veteran has not brought 
forth new and material evidence to reopen the claim for 
service connection.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


B.  New and material evidence 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

The veteran's claim for entitlement to service connection for 
head injury with headaches was denied in a July 1990 rating 
decision.  The veteran did not appeal.  Therefore, the RO's 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2004).  

As noted above, a copy of the March 7, 1991, letter notifying 
the veteran of the July 1990 rating decision is not of 
record.  The Court has held that "there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties."  Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, VA is entitled to the benefit of 
this presumption. Id.  Here, the veteran has never claimed 
that he did not receive the March 1991 letter; therefore, it 
is presumed that timely notice of the rating decision was 
sent to the veteran at his most recent address of record and 
the presumption of regularity is not rebutted.  

Regardless, the veteran's claim was again denied in a March 
2001 rating decision, and the veteran was provided notice of 
the denial and of his appellate rights by letter dated April 
16, 2001, a copy of which is of record.  This decision was 
not appealed and became final.  Once a rating decision 
becomes final under section 7105, absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

The issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, it 
must make a finding that new and material evidence has been 
presented.  See 38 U.S.C.A. § 5108, Barnett, 83 F.3d 1380; 
Elkins v. West, 12 Vet. App. 209 (1999).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed, Justus v. Principi, 3 
Vet. App. 510, 513 (1992), and consideration must be given to 
all the evidence since the last final denial of the claim.  
See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  At the time 
of the last final rating decision, there was no evidence of 
current residuals of an in-service head injury.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has residuals of 
an in-service head injury are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 2001, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Nor do the medical records show any current residuals of an 
in-service head injury.  The medical record show that the 
veteran gave a history of chronic headaches on one occasion 
in November 2002.  However, there is no competent evidence of 
record relating the complaints of headaches to any in-service 
disease or injury, including a head injury.  Additionally, 
the veteran was seen for shoulder and neck pain, diagnosed as 
musculoskeletal pain syndrome with history of cervical 
spondylosis and osteoarthritis; likewise, this was not 
related to an in-service head injury.  

In short, there is no competent evidence indicating that the 
veteran has any current disability related to an alleged in-
service head injury.  Accordingly, even if new, the Board 
finds that these records do not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of a head injury, including 
headaches, or raise a reasonable possibility of 
substantiating that claim.  
Thus, the evidence received subsequent to March 2001 is not 
new and material and does not serve to reopen the veteran's 
claim for service connection for residuals of a head injury, 
including headaches.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a head injury, 
including headaches, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


